Title: To George Washington from Bartholomew von Heer, 12 April 1796
From: Heer, Bartholomew von
To: Washington, George


        
          Philada 12th April 1796.in Eighth street near Vine street
        
        The petition of Bartholomew Von Heer Humbly sheweth
        That your petitioner having contributed his part to the funds of the Society and that from his deranged and unfortunate circumstances in business and his reduced situation as well as from a long and tedious bodily indisposition he is without the means of acquiring the Common Necessaries of life and is therefore constrained to apply for a part of the bounty of the Institution and he would humbly hope that he may be considered as entitled to a participation of the bounty of the Society and which he never would claim but from necessity he doth therefore humbly pray that you may be pleased to consider his situation and that relief may be afforded to him in his present condition and your petitioner will pray &ca.
        
          Bartholomew Von Heer
        
      